               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ARTHUR L. FOSTER,

                       Plaintiff,
                                                     Case No. 17-CV-990-JPS
 v.

 BRIAN FOSTER, LORI ALSUM,
 BRADLEY HOMPE, NANCY WHITE,                                         ORDER
 CHRYSTAL MARCHANT, JEFFREY
 MANLOVE, MD, and JON
 LITSCHER,

                       Defendants.


1.     INTRODUCTION

       Plaintiff, an inmate at Waupun Correctional Institution (“Waupun”),

proceeds in this matter pro se. On July 6, 2018, the Court screened Plaintiff’s

amended complaint and determined which claims may proceed. (Docket

#12). Specifically, the Court allowed Plaintiff to proceed, first, on a claim of

deliberate indifference to his serious medical needs, in violation of the

Eighth Amendment, against Defendants Dr. Jeffrey Manlove (“Dr.

Manlove”), Lori Alsum (“Alsum”), Nancy White (“White”), Chrystal

Marchant (“Marchant”), Bradley Hompe (“Hompe”), and Brian Foster

(“Foster”) in their individual capacities. Id. at 8. The Court also permitted

Plaintiff to proceed on a Monell claim against Defendant Jon Litscher

(“Litscher”), the former secretary of the Wisconsin Department of

Corrections (“WDOC”), in his official capacity based on an alleged policy

at Waupun whereby inmates either received or were denied medical case

based on the last digit of his inmate number. Id.
       Litscher moved to dismiss the Monell claim alleged against him, and

that motion is now fully briefed. (Motion, Docket #18; Opposition, Docket

#19; Reply, Docket #20). For the reasons explained below, Litscher’s motion

must be granted. Plaintiff’s Monell claim will be dismissed, but Litscher will

remain in the case in his individual capacity.

2.     STANDARD OF REVIEW

       Defendant has moved to dismiss Plaintiff’s complaint pursuant to

Federal Rule of Civil Procedure (“FRCP”) 12(b)(6). FRCP 12(b)(6) provides

for dismissal of complaints which fail to state a viable claim for relief. Fed.

R. Civ. P. 12(b)(6). In reviewing Plaintiff’s complaint, the Court is required

to “accept as true all of the well-pleaded facts in the complaint and draw all

reasonable inferences in [Plaintiff’s] favor[.]” Kubiak v. City of Chi., 810 F.3d

476, 480–81 (7th Cir. 2016) (citation omitted).

       To state a viable claim, a complaint must provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). In other words, the complaint must give “fair notice of what

the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The allegations must

“plausibly suggest that the plaintiff has a right to relief, raising that

possibility above a speculative level[.]” Kubiak, 810 F.3d at 480 (quotation

omitted). Ultimately, dismissal is only appropriate “if it appears beyond

doubt that the plaintiff could prove no set of facts in support of his claim

that would entitle him to the relief requested.” Enger v. Chi. Carriage Cab

Corp., 812 F.3d 565, 568 (7th Cir. 2016).

3.     RELEVANT FACTS

       The relevant facts were set out in the Court’s July 6, 2018 screening

order, see (Docket #12), and will be reproduced here for clarity.


                                  Page 2 of 7
       In his amended complaint, Plaintiff first alleges that since July 1, 2012

and continuing through the present, Defendants Litscher, Alsum, and

possibly others have implemented a policy at Waupun that inmates are

allowed (or denied) medical care by a doctor based upon the last digit of

the inmate’s prison identification number. (Docket #9 at 3).

       Next, Plaintiff alleges that beginning on or around November 1,

2016, certain Defendants denied Plaintiff surgery or other treatment for

kidney stones that are causing him severe pain and affecting his ability to

work. Id. at 3–4. Specifically, Plaintiff claims that he submitted a request to

be seen by health services staff, and Defendants Dr. Manlove, Alsum, and

another unnamed person invoked the last-digit policy to deny Plaintiff

medical care by a doctor. Id. at 3. Dr. Manlove and Alsum instead

authorized an untrained nurse assistant to “exercise doctor duties” to

diagnose Plaintiff. Id.

       Plaintiff was then referred to Mark Sateriale (“Sateriale”), a

specialist, to treat Plaintiff’s lower back pain. Id. Sateriale ordered an

ultrasound to help him locate the source of the pain, and the ultrasound

revealed that the problem stemmed from Plaintiff’s kidneys. Id. The

ultrasound was sent to Dr. Manlove, White, and Marchant in order for them

to formulate a treatment plan. Id. Dr. Manlove, White, and Marchant

refused to establish a treatment plan. Id. Plaintiff’s acute back and kidney

pain continued. Id. at 4.

       In January and February 2017, Plaintiff wrote to White, Marchant,

Alsum, and possibly others requesting that they provide him treatment for

pain he was experiencing due to kidney stones. Id. Dr. Manlove, White,

Marchant, and Alsum knew of Plaintiff’s medical issue but denied him care.

Id. In addition to these medical personnel, Plaintiff alleges that Defendants


                                  Page 3 of 7
Foster (the warden), Hompe (a complaint examiner), and possibly others

knew of Plaintiff’s request for treatment and denied him medical care. Id.

He further alleges that Hompe falsified a report about the treatment

Plaintiff was receiving. Id. at 3.

       As noted above, the Court allowed Plaintiff to proceed on a claim of

deliberate indifference to a serious medical need against Dr. Manlove,

Alsum, White, Marchant, Hompe, and Foster in their individual capacities.

The Court also allowed Plaintiff to proceed on a Monell claim against

Litscher in his official capacity based on the alleged last-digit medical care

policy. See (Docket #12).

4.     ANALYSIS

       Litscher has moved to dismiss Plaintiff’s Monell claim that centers on

the alleged overarching prison policy that arbitrarily deprives certain

inmates of proper medical care based on their identification numbers.

       As the Court explained in its screening order, Monell provides an

avenue for relief against certain governmental entities for constitutional

violations that are caused directly by a policy or custom of the

governmental entity. Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S.

658, 694 (1978). To maintain a Section 1983 claim against a governmental

entity, the plaintiff must first identify a “policy or custom” attributable to

governmental policymakers. Gable v. City of Chi., 296 F.3d 531, 537 (7th Cir.

2002) (citing Monell, 436 U.S. at 691–94). A “policy or custom” may take one

of three forms: “(1) an express policy that, when enforced, causes a

constitutional deprivation; (2) a widespread practice that, although not

authorized by written law or express [governmental] policy, is so

permanent and well settled as to constitute a custom or usage with the force

of law; or (3) an allegation that the constitutional injury was caused by a


                                     Page 4 of 7
person with final policymaking authority.” Id. (quotation omitted). The

plaintiff must also demonstrate “the requisite causation,” which means that

“the policy or custom was the ‘moving force’ behind [his] constitutional

deprivation.” Id.

       As Litscher correctly notes in his motion to dismiss, Monell claims

cannot be lodged against the state or state agencies because they are entitled

to immunity under the Eleventh Amendment. In the absence of a valid

waiver of immunity or a statute overriding the state’s immunity, see

Seminole Tribe of Florida v. Florida, 517 U.S. 44, 54–55 (1996), the state and its

agencies may not be sued in federal court. In this case, there is no waiver,

and the relevant statute under which Plaintiff’s claim arises, Section 1983,

does not override state immunity. “It is well established that neither a state

nor a state agency like [WDOC or Waupun] is a ‘person’ for purposes of §

1983, see Will v. Michigan Dept. of State Police, 491 U.S. 58, 64, 109 S.Ct. 2304,

105 L.Ed.2d 45 (1989), and thus that § 1983 does not trump the state’s

immunity.” Ryan v. Illinois Dep't of Children & Family Servs., 185 F.3d 751,

758 (7th Cir. 1999). Therefore, Plaintiff’s claim against Litscher in his official

capacity, as secretary of the WDOC, must be dismissed.

       However, Plaintiff has alleged that Litscher (and possibly Alsum)

crafted the last-digit policy that caused health care professionals at Waupun

to deny him adequate medical care. If this is true, the official who crafted

the policy could be personally liable for Plaintiff’s constitutional injury. See

Gossmeyer v. McDonald, 128 F.3d 481, 495 (7th Cir. 1997) (citing Wolf–Lillie v.

Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) (finding that “[a]n individual

cannot be held liable in a § 1983 action unless he caused or participated in

an alleged constitutional deprivation” since “[s]ection 1983 creates a cause

of action based upon personal liability and predicated upon fault”)). The


                                   Page 5 of 7
personal responsibility requirement is satisfied where an official “acts or

fails to act with a deliberate or reckless disregard of plaintiff’s constitutional

rights, or if the conduct causing the deprivation occurs at her direction or

with her knowledge and consent.” Gentry v. Duckworth, 65 F.3d 555, 561 (7th

Cir. 1995) (quoting Crowder v. Lash, 687 F.2d 996, 1005 (7th Cir. 1982)).

       Therefore, Litscher will remain in the case, and Plaintiff will be

permitted to pursue his Eighth Amendment claim against Litscher in his

individual capacity based upon Litscher’s alleged involvement in crafting

the last-digit policy. Alsum is also already a defendant in this case facing

individual liability on Plaintiff’s Eighth Amendment claim. Plaintiff’s claim

against her may now also include her alleged involvement in crafting the

last-digit policy.

5.     CONCLUSION

       Because the WDOC is protected from suit under the Eleventh

Amendment, Plaintiff cannot proceed on a Monell claim against Litscher in

his official capacity as secretary of the WDOC. The Monell claim will be

dismissed. However, Plaintiff may proceed on Eighth Amendment claims

for deliberate indifference to his serious medical need against Litscher and

Alsum in their individual capacities for their alleged involvement in

creating a policy that caused him to receive inadequate medical care.

       In light of this alteration to Plaintiff’s claims, the Court will extend

the remaining dates of the Trial Scheduling Order, (Docket #16), as follows:

discovery to be completed by: Monday, April 1, 2019; interim settlement

report due: Wednesday, April 10, 2019; and dispositive motions due:




                                   Page 6 of 7
Thursday, April 25, 2019.1 Should a trial be necessary after resolution of

any dispositive motions, the Court will set a trial date by separate order.

        Accordingly,

        IT IS ORDERED that Defendant Jon Litscher’s motion to dismiss

Plaintiff’s Monell claim (Docket #18) be and the same is hereby GRANTED;

        IT IS FURTHER ORDERED that Plaintiff’s Monell claim (Docket #12

at 8) be and the same is hereby DISMISSED;

        IT IS FURTHER ORDERED that the remaining dates of the Court’s

Scheduling Order (Docket #16) be and the same are hereby MODIFIED as

reflected in this Order; and

        IT IS FURTHER ORDERED that Defendants’ motion to stay the

dispositive motion deadline (Docket #21) be and the same is DENIED as

moot.

        Dated at Milwaukee, Wisconsin, this 3rd day of January, 2019.

                                   BY THE COURT:



                                   _____________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




       Because of this extension, Defendants’ motion to stay the dispositive
        1

motion deadline, (Docket #21), will be denied as moot.


                                 Page 7 of 7
